Citation Nr: 0734259	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, claimed as jungle rot.

2.  Entitlement to service connection for cluster headaches.

3.  Entitlement to service connection for gum disease.

4.  Entitlement to service connection for a disorder of the 
spine.

5.  Entitlement to service connection for a disorder 
manifested by hematuria, including benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

The instant appeal arose from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Muskogee, Oklahoma, which denied the claims on 
appeal.

The issues of entitlement to service connection for a skin 
disorder of the feet, cluster headaches, a disorder of the 
spine, and a disorder manifested by hematuria are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for service-connected disability compensation for a 
dental condition raised a claim for VA outpatient dental 
treatment.  Since this issue has not been developed by the 
RO, it is referred to the appropriate agency of original 
jurisdiction for action.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran currently has gum disease.

2.  Dental trauma, or residuals thereof, is not shown to have 
been present in service, or at any time thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities.


CONCLUSION OF LAW

Dental trauma, or residuals thereof, was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neither the service dental records nor the examination for 
separation from service reveal complaints, treatment, or 
diagnoses consistent with gum disease or periodontal disease 
or trauma to the teeth or gums.  The veteran has requested 
benefits for gum disease.  He testified during his 2006 
hearing before the undersigned Veterans Law Judge that he did 
"not really" notice gum disease starting in service, yet he 
also testified that it started "right before I got out."  
He testified that around 1979, approximately 10 years after 
his separation from service, "they cut all my gums away".  
The veteran's representative acknowledged during the hearing 
that it was a "tough issue" because "we don't have 
anything in the service medical records to show the disease 
began then," and likewise there was no evidence of injury to 
the mouth in service.  Further, the representative testified 
that they were not aware of any medical opinion indicating a 
relationship between the reported oral surgery in 1979 and 
service.  The veteran's has not specifically claimed that he 
currently suffers from manifestations of gum disease, and the 
VA and private medical evidence of record is silent as to 
complaint, treatment, or diagnosis referable to gum disease.

Compensation is paid for disabilities, and not every medical 
condition is a disability for which compensation can be paid.  
See 38 C.F.R. §§ 3.303(c), 3.385, 4.9 (2007).  Periodontal 
disease is a condition which is not considered disabling or 
compensable.  38 C.F.R. § 4.150, Note following Diagnostic 
Code 9913 (2007).  Consequently, service connection for 
compensation purposes must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Even assuming that compensation is payable for gum disease, 
the preponderance of the evidence is against the claim with 
regard to the issue of the existence of a current disability.  
The veteran does not contend, and none of the medical 
evidence in the file show, that he has gum disease currently.  
Without evidence showing that a disease or disability is 
present, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

VA has obligations to notify and assist the veteran in 
connection with his claim.  However, the United States Court 
of Appeals for Veterans Claims (CAVC or Court) and the VA 
General Counsel has held that any notice and assistance 
problems are nonprejudicial where, as here, undisputed facts 
render a claimant ineligible for the benefit claimed and 
further factual development could not lead to an award.  
Because the veteran could not be successful on his claim for 
compensation for gum disease, any procedural errors are 
nonprejudicial as a matter of law.  See Anderson v. Principi, 
18 Vet. App. 371, 373 (2004) (procedural errors are 
nonprejudicial if claim fails as a matter of law); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with section 5103(a) constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision"); VAOPGCPREC 5-
2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).

Regardless, the Board finds that VA has met its duties to 
notify and assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (CAVC or Court) held that proper notice must 
inform a claimant of any information and evidence not of 
record (1) needed to substantiate the claim; (2) VA will seek 
to provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
May 2005 and July 2006.  The May 2005 letter was issued prior 
to the initial adjudication of the claim in August 2005.  The 
July 2006 letter explained the assignment of disability 
ratings and effective dates.  Regardless, given that service 
connection is denied in this case, the question of applicable 
disability ratings or effective dates is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
available service dental records have been associated with 
the claims folder, in addition to service medical records and 
service personnel records.  The Board remanded this case in 
September 2006 for the veteran to provide testimony at a 
personal hearing which was held before the undersigned in 
October 2006.  Efforts to develop records from a variety of 
private sources, including the dentist who reportedly treated 
the veteran for gum disease, resulted in a negative reply.  
See July 2005 letter from P. Sommer, D.D.S.  Accordingly, 
further efforts to develop such information would be futile.  
VA treatment records have also been associated with the 
claims folder but are silent as to gum disease.  

No VA examination was conducted in connection with the claim 
on appeal.  However, an examination is unnecessary in this 
case.  This is so because there is no competent evidence of a 
current disability and no evidence of persistent or recurrent 
symptoms of a disability.  38 U.S.C.A. § 5103A(d).  The Board 
therefore finds that VA has satisfied its duty to notify and 
assist.  


ORDER

Entitlement to service connection for gum disease is denied.


REMAND

With regard to the remaining issues on appeal, the Board 
finds that additional development is warranted before a fully 
informed decision can be made in this appeal.  See 38 
U.S.C.A. § 5103A.  

First, with regard to the skin disorder of the feet, the 
veteran testified that his condition is currently being 
treated by a Dr. Campbell in Tulsa, Oklahoma and that Dr. 
Campbell's office has the records from physicians who 
previously treated him as well.  The veteran stated that 
these records include a medical opinion which reports that 
his foot disorder is jungle rot.

Second, with regard to the cluster headaches, the veteran 
testified that Dr. Campbell's records would also be pertinent 
to that claim.  In addition, he provided a bill for a head CT 
at Diagnostic Imaging Associates in Tulsa, Oklahoma from 
March 1999 and indicated that the results of the scan were 
relevant to his claim for cluster headaches.  The veteran 
also testified that he was treated for his headaches at St. 
Francis Hospital in Tulsa in the 1990s.

Third, with regard to the back claim, the veteran testified 
that he underwent two back surgeries in the last six months 
performed by a Dr. Hicks in Tulsa.  

Fourth, with regard to the disorder manifested by blood in 
the urine, the Board notes that the VA treatment records show 
a diagnosis of benign prostatic hypertrophy; a 2003 private 
medical statement assessed a renal mass or cyst and 
hematuria; and the veteran has reported that he had blood in 
his urine in service.  

The veteran should be afforded VA examinations to determine 
the etiology of any diagnosed skin disorders of the foot, 
cluster headaches, back disorders, and a disorder manifested 
by hematuria.  38 C.F.R. § 3.159(c)(4) (2007).  Specifically, 
a medical opinion must be obtained that addresses the 
question of whether any of the veteran's claimed disabilities 
is related to service.  See 38 U.S.C.A. § 5103A(d); Suttmann 
v. Brown, 5 Vet. App. 127 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization and identifying 
information, including proper addresses, 
from the veteran, obtain a copy of:

a.  All available medical treatment 
records from the offices of Dr. 
Campbell in Tulsa, Oklahoma; and

b.  All available diagnostic reports 
relevant to a head CT performed by 
Diagnostic Imaging Associates, 5840 
S. Memorial Drive, Suite 301, Tulsa, 
OK  74145-9082 on March 12, 1999, at 
Tulsa Regional Medical Center; and

c.  All available medical treatment 
records from St. Francis Hospital in 
Tulsa in the 1990s pertaining to 
cluster headaches; and 

d.  All available medical treatment 
records, including those pertaining 
to back surgeries in 2005 and 2006, 
from the offices of Dr. Hicks in 
Tulsa, Oklahoma.

2.  Following the action taken above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of (1) any 
currently diagnosed skin disorder of the 
feet; (2) any currently diagnosed headache 
disorder; (3) any currently diagnosed 
spine disorder; and (4) any currently 
diagnosed disorder manifested by blood in 
the urine.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  With regard to each 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
related to service.  The examiner should 
thoroughly explain the basis for any 
opinion reached.

3.  Thereafter, the RO should review the 
record and determine if any of the 
benefits sought can be granted.  If any 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
`


 Department of Veterans Affairs


